DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 12 are objected to because of the following informality: “the aperture” should read “the at least one aperture” in all instances the limitation appears in the claims.
Claims 1, 9-14, and 21-23 are objected to because of the following informality: “the body ply” should read “the at least one body ply” in all instances the limitation appears in the claims.
Claim 14 is objected to because of the following informality: “window is extends” in line 1 should read “window extends”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 11-13, 15-17, 19, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (JP H08282733 A), hereinafter Iwasaki.
Regarding claim 1, Iwasaki discloses a container (P in Figure 1) comprising:
a body (1 in Figure 2) having a first end (top end of 1 in Figure 2) and a second end (bottom end of 1 in Figure 2) opposite the first end (apparent from Figure 2), wherein the body (1) comprises at least one body ply (1), and wherein the at least one body ply (1) comprises:
an inner surface (the inner surface of 1 shown in Figure 2, which is immediately adjacent to 2);
an outer surface (the outer surface of 1 shown in Figure 2); and
at least one aperture (3 in Figures 2 and 1) disposed through the at least one body ply (1) (apparent from Figure 2, Page 1 lines 58-60 of Machine Translation of JP H08282733 A), wherein the aperture (3) has a thickness defined by a distance between the inner surface and outer surface of the body ply (1) (apparent from Figure 2);
a film liner ply (2 in Figure 2) disposed:
adjacent the inner surface (the inner surface of 1 shown in Figure 2, which is immediately adjacent to 2) of the body ply (1) (apparent from Figure 2); and
across the at least one aperture (3) to form a window (4 in Figures 2 and 1) (apparent from Figure 2, Page 1 line 60 – Page 2 line 5 of Machine Translation of JP H08282733 A), wherein the window (4) is flush with the outer surface (the outer surface of 1 shown in Figure 2) of the body ply (1) (apparent from Figure 2, Page 2 lines 1-3 and 22-24 of Machine Translation of JP H08282733 A).
Regarding claim 2, Iwasaki discloses that the window (4) is disposed adjacent the thickness of the aperture (3) (apparent from Figure 2, Page 1 line 60 – Page 3 line 3 of Machine Translation of JP H08282733 A).
Regarding claim 3, Iwasaki discloses that the window (4) is contoured in a smooth manner (apparent when Figure 2 is viewed in relation Figure 1).
Regarding claim 4, Iwasaki discloses that the contoured window (4) imparts structural benefits to the container (P) (because the outline of window 4 is fitted to the edge of opening 3, as stated in Page 2 lines 2-3 of Machine Translation of JP H08282733 A, and therefore window 4 provides container P with structural stability by preventing rotation and translation of liner ply 2 relative to body ply 1).
Regarding claim 5, Iwasaki discloses that the container (P) is cylindrical (Page 1 lines 54-57 and Page 2 lines 17-18 of Machine Translation of JP H08282733 A).
Regarding claim 7, Iwasaki discloses that the liner ply (2) comprises polyethylene, polypropylene, polyvinylchloride, or polyethylene terephthalate (Page 2 lines 38-42 of Machine Translation of JP H08282733 A).
Regarding claim 8, Iwasaki discloses that the liner ply (2) is transparent (inherent because a user “can confirm the remaining amount of the contents, the status of the color and the like” through window 4 of liner ply 2, as stated in Page 2 lines 3-5 of Machine Translation of JP H08282733 A).
Regarding claim 11, Iwasaki discloses that the body ply (1) comprises paperboard (Page 1 lines 54-57 of Machine Translation of JP H08282733 A).
Regarding claim 12, Iwasaki discloses a container (P in Figure 1) comprising:
a body (1 in Figure 2) having a first end (top end of 1 in Figure 2) and a second end (bottom end of 1 in Figure 2) opposite the first end (apparent from Figure 2), wherein the body (1) comprises at least one body ply (1), and wherein the at least one body ply (1) comprises:
an inner surface (the inner surface of 1 shown in Figure 2, which is immediately adjacent to 2);
an outer surface (the outer surface of 1 shown in Figure 2); and
at least one aperture (3 in Figures 2 and 1) disposed through the at least one body ply (1) (apparent from Figure 2, Page 1 lines 58-60 of Machine Translation of JP H08282733 A), wherein the aperture (3) has a thickness defined by a distance between the inner surface and outer surface of the body ply (1) (apparent from Figure 2);
a film liner ply (2 in Figure 2) disposed:
adjacent the inner surface (the inner surface of 1 shown in Figure 2, which is immediately adjacent to 2) of the body ply (1) (apparent from Figure 2); and
across the at least one aperture (3) to form a window (4 in Figures 2 and 1) (apparent from Figure 2, Page 1 line 60 – Page 2 line 5 of Machine Translation of JP H08282733 A), wherein the window (4) is disposed at least partially through the at least one aperture (3) (apparent from Figure 2, Page 2 lines 1-3 and 22-24 of Machine Translation of JP H08282733 A).
Regarding claim 13, Iwasaki discloses that the window (4) is disposed flush with the outer surface (the outer surface of 1 shown in Figure 2) of the body ply (1) (apparent from Figure 2, Page 2 lines 1-3 and 22-24 of Machine Translation of JP H08282733 A).
Regarding claim 15, Iwasaki discloses that the window (4) is contoured in a smooth manner (apparent when Figure 2 is viewed in relation Figure 1).
Regarding claim 16, Iwasaki discloses that the contoured window (4) imparts structural benefits to the container (P) (because the outline of window 4 is fitted to the edge of opening 3, as stated in Page 2 lines 2-3 of Machine Translation of JP H08282733 A, and therefore window 4 provides container P with structural stability by preventing rotation and translation of liner ply 2 relative to body ply 1).
Regarding claim 17, Iwasaki discloses that the container (P) is cylindrical (Page 1 lines 54-57 and Page 2 lines 17-18 of Machine Translation of JP H08282733 A).
Regarding claim 19, Iwasaki discloses that the liner ply (2) comprises polyethylene, polypropylene, polyvinylchloride, or polyethylene terephthalate (Page 2 lines 38-42 of Machine Translation of JP H08282733 A).
Regarding claim 20, Iwasaki discloses that the liner ply (2) is transparent (inherent because a user “can confirm the remaining amount of the contents, the status of the color and the like” through window 4 of liner ply 2, as stated in Page 2 lines 3-5 of Machine Translation of JP H08282733 A).
Regarding claim 23, Iwasaki discloses that the body ply (1) comprises paperboard (Page 1 lines 54-57 of Machine Translation of JP H08282733 A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Nelson et al. (US 6,378,763), hereinafter Nelson.
Regarding claims 6 and 18, Iwasaki discloses all the limitations of the claim as stated above except: the container is spirally-wound.
Nelson teaches that it was known to spirally wind a container (10 in Figures 1 and 2) comprising: a body ply (12 in Figures 5 and 2) having an aperture (16 in Figures 5 and 2); and a liner ply (14 in Figures 5 and 2); in order to ensure a secure bond between the body ply (12) and the liner ply (14) of the container (10) (Col. 8 lines 36-57).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container (P) of Iwasaki so that it is spirally-wound, as taught by Nelson, because doing so would ensure a secure bond between the body ply and the liner ply of the container.
Regarding claims 9, 10, 21, and 22, Iwasaki discloses all the limitations of the claim as stated above except: a label ply adjacent the outer surface of the body ply, wherein the label ply defines at least one aperture therethrough corresponding to the at least one aperture in the body ply.
Nelson teaches that it was known to provide a label ply (15 in Figures 1-5) adjacent an outer surface of a body ply (12 in Figures 5 and 2) of a container (10 in Figures 2 and 1), wherein the label ply (15) defines at least one aperture (17 in Figures 2 and 5) therethrough corresponding to at least one aperture (16 in Figures 2 and 5) in the body ply (12) (Col. 5 lines 20-23, Col. 8 line 58 – Col. 9 line 38), in order to provide information about a product within the container (10) using various indicia printed on the label ply (15) (Col. 5 lines 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Iwasaki to incorporate the teachings of Nelson by providing the container (P) of Iwasaki with a label ply adjacent the outer surface of the body ply (1 of Iwasaki), wherein the label ply defines at least one aperture therethrough corresponding to the at least one aperture (3 of Iwasaki) in the body ply, because doing so would provide information about a product within the container using various indicia printed on the label ply.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Matsui (US 6,270,868).
Regarding claim 14, Iwasaki discloses all the limitations of the claim as stated above except: the window extends outward of the outer surface of the body ply.
Matsui teaches that it was known to provide a window (40 in Figure 5) that extends outward of an outer surface of a body ply (13 in Figure 5) of a container (10 in Figure 5) (it is apparent from Figure 5 that window 40 extends further left than the outer surface of body ply 13) (Col. 6 lines 38-40), in order to allow viewing of contents in the container (10) (Col. 7 lines 5-7).
Because both the window (4) of Iwasaki and the window (40) of Matsui allow viewing of contents in a container, it would have obvious to one of ordinary skill in the art to substitute the window (4) of Iwasaki for a window that extends outward of the outer surface of the body ply (1 of Iwasaki), as taught by Matsui, in order to achieve the predictable result of allowing viewing of contents in the container (P of Iwasaki) through the window that extends outward of the outer surface of the body ply. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731